Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “wherein the flame retardant fabric is woven by spinning flame retardant viscose fiber” renders the scope of the claim indefinite.  It is not clear how spinning a fiber would weave a fabric.  Further, it is not clear what is meant by “better than 2cN/dtex”.  This limitation will be interpreted as meaning “greater than 2cN/dtex” for applying prior art.  Also it is not clear whether a woven fabric is being claimed, or any type of fabric, or a fiber which can be used to form a fabric.  The claimed structure is not clear.  
In claim 3, it is not clear how the silicic acid is coated with a flame retardant resin.  The silicic acid is not recited as having a particular structure or being a solid in claim 1, therefore it is not clear how it can be coated.  
In claim 4, it appears that each incidence of “quality” should be written as “quantity”.  
In claim 6, it is not clear what is meant by “the flame retardant viscose fiber is prepared and formed a flame retardant particles”.  Also in claim 6, it appears that each incidence of “quality” should be written as “quantity”.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tian et al, U.S. Patent Application Publication No. 2010/0019213.
Tian discloses a fire retardant viscose fiber which includes silicic acid as the flame retardant component.  The fiber can have a dtex of 2.78, a dry breaking strength of 2.11 cN/dtex, a dry elongation of 19.4% and an LOI of 33.5%.  See example 4. 
With regard to claim 1, Tian discloses a fabric but does not disclose “wherein the flame retardant fabric is woven by spinning”.  However, since the instant claims are drawn to a product, the burden is shifted to Applicant to show that any process differences result in an unobvious difference between the claimed invention and the prior art product.  Further, if a woven fabric is being claimed, although Tian specifically discloses nonwoven fabrics, it is well known and conventional to form both woven and nonwoven fabrics from viscose fibers, and therefore, if a woven fabric is being claimed, it would have been obvious to have formed the viscose fibers of Tian into a woven fabric.
Tian does not disclose that the combustion residue is not less than 30%, however, since Tian discloses the same structure having the same composition and properties and the same LOI as the claimed fiber, it is reasonable to expect that the fiber of Tian would necessarily have the same properties, since like materials must have like properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789